DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1 recites the limitation “a second feeding point”, however it appears that it is a minor oversight since the specification and dependent claims 2, 15-18, 20 recite the term “second feeding element”.  Appropriate correction is required. For the purposes of examination, the limitation will be treated as “a second feeding element” consistent with the disclosure.
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation “a fourth cut point” however, a “third cut point” was not previously introduced in claim 7, it is however introduced in claim 8, and it appears that claim 10 should depend from claim 8 instead of claim 7.  Appropriate correction is required. For the purposes of examination, it will be treated as depending from claim 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) 00may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 12-16 & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 10-13, 15, 17 & 18 of U.S. Patent No. 10,879,588. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 recites all the limitations of claims 1-3, claim 3 recites all the limitations of claim 4, claim 17 recites all the limitations of claim 5, claim 4 recites all the limitations of claim 6, claim 7 recites all the limitations of claim 9, claim 10 recites all the limitations of claim 12, claim 11 recites all the limitations of claim 13, claim 12 recites all the limitations of claim 14, claim 18 recites all the limitations of claim 15, claim 15 recites all the limitations of claim 16, claim 13 recites all the limitations of claim 18 as shown in the table below.
Instant Invention
U.S. Patent No. 10,879,588
1) A mobile device, comprising: a system circuit board, comprising a system ground plane; a metal frame, at least comprising a first portion and a second portion, wherein the metal frame has a first cut point positioned between the first portion and the second portion; a first feeding element, electrically coupled to the first portion, wherein a first antenna structure is formed by the first feeding element and the first portion, and the second portion is excited by the first antenna structure using a coupling mechanism or is excited by a second feeding point; and one or more other antenna elements, wherein the metal frame further has a second cut point for separating the other antenna elements from the first antenna structure; wherein the first portion and the second portion of the metal frame are disposed at a same side of the mobile device.
2) The mobile device as claimed in claim 1, wherein the second feeding element is electrically coupled to the second portion, and wherein a second antenna structure is formed by the second feeding element and the second portion.
3) The mobile device as claimed in claim 1, further comprising: an RF (Radio Frequency) module, electrically coupled to the first portion and the second portion.
1) A mobile device, comprising:
a system circuit board, comprising a system ground plane;
a metal frame, at least comprising a first portion and a second portion, wherein the metal frame at least has a first cut point positioned between the first portion and the second portion;
a first feeding element, directly or indirectly electrically connected to the first portion, wherein a first antenna structure is formed by the first feeding element and the first portion;
a second feeding element, directly or indirectly electrically connected to the second portion, wherein a second antenna structure is formed by the second feeding element and the second portion;
an RF (Radio Frequency) module, electrically coupled to the first feeding element and the second feeding element, so as to excite the first antenna structure and the second antenna structure; and
one or more other antenna elements, wherein the metal frame further has a second cut point for separating the other antenna elements from the first antenna structure and the second antenna structure;
wherein the first portion and the second portion of the metal frame are disposed at a same side of the mobile device.
4) The mobile device as claimed in claim 1, wherein the first portion has a first end and a second end, the first end of the first portion is a first shorting point which is electrically coupled to the system ground plane, and the second end of the first portion is adjacent to the first cut point.
3) The mobile device as claimed in claim 2, wherein the first portion has a first end and a second end, the first end of the first portion is a first shorting point which is electrically coupled to the system ground plane, and the second end of the first portion is adjacent to the first cut point.
5) The mobile device as claimed in claim 1, wherein the first feeding element substantially has an L-shape or a straight-line shape.
17) The mobile device as claimed in claim 1, wherein the first feeding element substantially has an L-shape or a straight-line shape.
6) wherein the first feeding element is separate from the first portion, and a coupling gap is formed between the first feeding element and the first portion.
4) The mobile device as claimed in claim 3, wherein the first feeding element is separate from the first portion, and a coupling gap is formed between the first feeding element and the first portion.
9) The mobile device as claimed in claim 1, wherein the first feeding element is directly electrically connected to a first connection point on the first portion, and the first connection point is positioned between the first end and the second end of the first portion.
7) The mobile device as claimed in claim 3, wherein the first feeding element is directly electrically connected to a first connection point on the first portion, and the first connection point is positioned between the first end and the second end of the first portion.
12) The mobile device as claimed in claim 4, wherein the first antenna structure further comprises a tuning element which comprises: a plurality of matching elements; and a switch element, electrically coupled to a position between the first end and the second end of the first portion, wherein the switch element is configured to select one of the matching elements, such that the first portion is electrically coupled through the selected matching element to the system ground plane.
10) The mobile device as claimed in claim 3, wherein the first antenna structure further comprises a tuning element which comprises:
a plurality of matching elements; and
a switch element, electrically coupled to a position between the first end and the second end of the first portion, wherein the switch element is configured to select one of the matching elements, such that the first portion is electrically coupled through the selected matching element to the system ground plane.
13) The mobile device as claimed in claim 12, wherein the matching elements comprise one or more inductors and/or one or more capacitors.
11) The mobile device as claimed in claim 10, wherein the matching elements comprise one or more inductors and/or one or more capacitors.
14) The mobile device as claimed in claim 1, wherein the second portion has a first end and a second end, the first end of the second portion is a second shorting point which is electrically coupled to the system ground plane, and the second end of the second portion is adjacent to the first cut point.
12) The mobile device as claimed in claim 2, wherein the second portion has a first end and a second end, the first end of the second portion is a second shorting point which is electrically coupled to the system ground plane, and the second end of the second portion is adjacent to the first cut point.
15) The mobile device as claimed in claim 2, wherein the second feeding element substantially has a straight-line shape or an N-shape.
18) The mobile device as claimed in claim 1, wherein the second feeding element substantially has a straight-line shape or an N-shape.
16) The mobile device as claimed in claim 14, wherein the second feeding element is directly electrically connected to a second connection point on the second portion, and the second connection point is positioned between the first end and the second end of the second portion.
15) The mobile device as claimed in claim 12, wherein the second feeding element is directly electrically connected to a second connection point on the second portion, and the second connection point is positioned between the first end and the second end of the second portion.
18) The mobile device as claimed in claim 14, wherein the second feeding element is directly electrically connected to the second end of the second portion.
13) The mobile device as claimed in claim 12, wherein the second feeding element is directly electrically connected to the second end of the second portion.


Claims 7 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,879,588 in view of Andujar Linares et al. US Patent Application Publication 2017/0237151 (cited by applicant).
Regarding Claim 7, U.S. Patent No. 10,879,588 does not teach wherein the metal frame further comprises a third portion adjacent to the second portion.
However, Andujar Linares et al. teaches wherein the metal frame (602, 609, 610, 611 Fig. 6) further comprises a third portion (611 Fig. 6) adjacent to the second portion (611 Fig. 6).
In this particular case, providing a third portion adjacent to the second portion is common and well known in the art as evident by Andujar Linares et al. in order to provide a structural mechanical element for the phone (Par. 0020).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a third portion adjacent to the second portion in order to provide a structural mechanical element for the mobile device.
Regarding Claim 19, U.S. Patent No. 10,879,588 does not teach further comprising: a long and narrow clearance region, formed between the first portion, the second, and the third portion.
However, Andujar Linares et al. teaches a long and narrow clearance region, formed between the first portion, the second, and the third portion (clearance between 609, 602 & 611 Fig. 6).
In this particular case, providing a long and narrow clearance region, formed between the first portion, the second, and the third portion is common and well known in the art as evident by Andujar Linares et al. in order to provide space for other components of the mobile device.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a long and narrow clearance region, formed between the first portion, the second, and the third portion in order to provide space for other components of the mobile device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 9, 12 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andujar Linares et al. US Patent Application Publication 2017/0237151 (cited by applicant).
Regarding Claim 1, Andujar Linares et al. teaches a mobile device (Figs. 1-3, 6), comprising: 
a system circuit board (pcb Par. 0020), comprising a system ground plane (20 Fig. 1 Par. 0020); 
a metal frame (8-10 / 202, 209, 210 / 302, 309, 310 / 602, 609, 610, 611 Figs. 1-3, 6 Par. 0020, 0031), at least comprising a first portion (602 Fig. 6 Par. 0031) and a second portion (611 Fig. 6 Par. 0031), wherein the metal frame has a first cut point (612 Fig. 6 Par. 0031) positioned between the first portion and the second portion; 
a first feeding element (21 / 621 Figs. 1, 6 Par. 0019, 0031), electrically coupled to the first portion, wherein a first antenna structure is formed by the first feeding element and the first portion (Fig. 6), and the second portion is excited by the first antenna structure using a coupling mechanism (coupling through 612 Par. 0031); and 
one or more other antenna elements (610 Fig. 6 Par. 0031), wherein the metal frame further has a second cut point (gap between 611 & 610 Fig. 6) for separating the other antenna elements from the first antenna structure; 
wherein the first portion and the second portion of the metal frame are disposed at a same side of the mobile device (Fig. 6).
Regarding Claim 3, Andujar Linares et al. teaches further comprising: an RF (Radio Frequency) module, electrically coupled to the first portion and the second portion (5 Par. 0019).
Regarding Claim 4, Andujar Linares et al. teaches wherein the first portion has a first end and a second end (Fig. 6), the first end of the first portion is a first shorting point which is electrically coupled to the system ground plane (coupled to ground 20 better seen in Fig. 1), and the second end of the first portion is adjacent to the first cut point (end of 602 by 612 Fig. 6).
Regarding Claim 5, Andujar Linares et al. teaches wherein the first feeding element substantially has an L-shape or a straight-line shape (Fig. 6).
Regarding Claim 8, Andujar Linares et al. teaches wherein the metal frame further has a third cut point positioned at the other antenna elements (gap between 609 and 602 Fig. 6).
Regarding Claim 9, Andujar Linares et al. teaches wherein the first feeding element is directly electrically connected to a first connection point on the first portion (Fig. 6), and the first connection point is positioned between the first end and the second end of the first portion (Fig. 6).
Regarding Claim 12, Andujar Linares et al. teaches wherein the first antenna structure further comprises a tuning element (204/304/604 Figs. 2, 3, 6) which comprises: a plurality of matching elements (232/332/632, 633 Figs. 2, 3, 6 Par. 0025, 0026); and a switch element (231/331/631 Figs. 2, 3, 6 Par. 0025, 0026), electrically coupled to a position between the first end and the second end of the first portion (Figs. 2, 3, 6), wherein the switch element is configured to select one of the matching elements, such that the first portion is electrically coupled through the selected matching element to the system ground plane (Par. 0025, 0026).
Regarding Claim 13, Andujar Linares et al. teaches wherein the matching elements comprise one or more inductors and/or one or more capacitors (Par. 0025, 0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andujar Linares et al. US Patent Application Publication 2017/0237151 (cited by applicant) and Wong et al. US Patent Application Publication 2017/0338546 (cited by applicant).
Regarding Claim 6, Andujar Linares et al. teaches the mobile device as claimed in claim 1 as shown in the rejection above.
Andujar Linares et al. is silent on wherein the first feeding element is separate from the first portion, and a coupling gap is formed between the first feeding element and the first portion.
However, Wong et al. discloses capacitive coupling (Par. 0024).
In this particular case, providing feeding through capacitive coupling wherein the feeding element is separate from the antenna element is common and well known in the art as evident by Wong et al. in order to provide smoother impedance matching (Par. 0024).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to separate the first feeding element of Andujar Linares et al. from the first portion and form a coupling gap between them based on the teachings of Wong et al. in order to provide capacitive coupling and provide a smoother impedance matching.
Allowable Subject Matter
Claims 10, 11, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the prior art of record does not fairly teach nor render obvious the limitation “wherein the metal frame has a fourth cut point arranged for completely separating the third portion from the other portions of the metal frame” as recited in the claim. Claims 11 & 29 depend therefrom.
Regarding Claim 17, the prior art of record does not fairly teach nor render obvious the limitation “wherein the third portion of the metal frame is excited by the second feeding element” as recited in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. US Patent Application Publication 2017/0048363 discloses an electronic device including an antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845